Supreme Court of Florida
                                   ____________

                                   No. SC15-1147
                                   ____________

                                 JOHN PATRICK,
                                    Petitioner,

                                          vs.

                              RICHARD HESS, et al.,
                                  Respondents.

                                 [February 16, 2017]

PER CURIAM.

      John Patrick seeks review of the decision of the Second District Court of

Appeal in Hess v. Patrick, 164 So. 3d 19 (Fla. 2d DCA 2015), on the ground that it

expressly and directly conflicts with Haigh v. Planning Board, 940 So. 2d 1230

(Fla. 5th DCA 2006), and New York State Commissioner of Taxation & Finance v.

Friona, 902 So. 2d 864 (Fla. 4th DCA 2005). We have jurisdiction. See art. V, §

3(b)(3), Fla. Const. For the reasons provided below, we hold that the twenty-year

statute of limitations found in section 95.11(1), Florida Statutes (2012), is

applicable to the enforcement of a foreign judgment after it is recorded under the

Florida Enforcement of Foreign Judgments Act (FEFJA). We therefore approve
the decision of the Second District in Hess and disapprove the conflict cases to the

extent they are inconsistent with this opinion.

                                      FACTS

      In December 2003, Richard Hess, Meredith Hess, and Lucre, Inc.,

(collectively the Hesses) obtained an amended judgment against John T. Patrick

(hereinafter Patrick) from a federal district court in Arizona in the amount of

$1,600,000. Hess, 164 So. 3d at 19. On April 26, 2006, the Hesses registered the

Arizona judgment in Florida under FEFJA. Id. at 20. Because the Hesses failed to

renew the judgment prior to the expiration of Arizona’s five-year statute of

limitations, the judgment became unenforceable in Arizona in 2008. Id. On

September 12, 2012, the Hesses obtained a writ of execution in Florida, and

Patrick filed a motion to quash the writ. Id. The trial court determined that the

Arizona judgment was not enforceable in either Arizona or Florida because

Arizona’s five-year statute of limitations continued to control after domestication

of the Arizona judgment in Florida under the Act. Id. Accordingly, the trial court

granted Patrick’s motion and quashed the writ with prejudice. Id. The Hesses

appealed the trial court’s order.

      On appeal, the Second District held that “by domesticating the Arizona

judgment under FEFJA, Florida’s twenty-year statute of limitations [contained in

section 95.11(1)] applie[d] and beg[an] to run from the date of the Arizona


                                         -2-
judgment.” Id. at 22. In reaching this conclusion, the Second District reasoned

that “a domesticated foreign judgment is to be treated like a Florida judgment”

under section 55.503(1), Florida Statutes (2012). Id. The Second District further

found that a domesticated judgment is not subject to the five-year statute of

limitations in section 95.11(2)(a) because “recording a foreign judgment and

seeking to enforce it under FEFJA is not an action on a foreign judgment” and “as

worded, section 55.502(4) applies to Florida’s five-year statute of limitations

applicable to actions to enforce a foreign judgment referenced in subsection (2) of

the same section, not the varied statutes of limitation in states around the country.”

Id. at 20, 22. The district court reversed the trial court order and remanded the case

so that the Hesses could proceed with the writ of execution against Patrick. Id. at

22.

                                   DISCUSSION

      The question under review involves a determination of the applicable statute

of limitations for the enforcement of a foreign judgment after it is recorded under

FEFJA.1 This Court reviews the interpretation of a statute de novo. See Polite v.

State, 973 So. 2d 1107, 1111 (Fla. 2007). The goal of this statutory interpretation



       1. The question on review does not involve a determination of the
applicable statute of limitations for recording a foreign judgment under FEFJA. In
other words, the timeliness of recording a foreign judgment under FEFJA is not at
issue here.


                                         -3-
“is to determine legislative intent.” Crews v. State, 183 So. 3d 329, 332 (Fla.

2015). To do so, we first consult the plain meaning of the text of the statute. W.

Fla. Reg’l Med. Ctr., Inc. v. See, 79 So. 3d 1, 9 (Fla. 2012). “When the statute is

clear and unambiguous,” we look no further than the statute’s plain language to

determine the Legislature’s intent and to avoid rules of statutory construction.

Daniels v. Fla. Dep’t of Health, 898 So. 2d 61, 64 (Fla. 2005).

      Where the statutory “language is unclear or ambiguous,” we apply rules of

statutory construction to determine legislative intent. Polite, 973 So. 2d at 1111.

One such rule is “[t]he doctrine of in pari materia . . . [which] requires that statutes

relating to the same subject or object be construed together to harmonize the

statutes and to give effect to the Legislature’s intent.” Larimore v. State, 2 So. 3d
101, 106 (Fla. 2008) (quoting Fla. Dep’t of State v. Martin, 916 So. 2d 763, 768

(Fla. 2005)). In following this rule, we endeavor to give each clause of the statute

effect and to accord harmony among all the statute’s parts. Jones v. ETS of New

Orleans, Inc., 793 So. 2d 912, 914-15 (Fla. 2001) (quoting Acosta v. Richter, 671
So. 2d 149, 153-54 (Fla. 1996)).

      Florida enacted the Uniform Enforcement of Foreign Judgments Act, or

Florida Enforcement of Foreign Judgments Act (FEFJA), in 1984. In re Goodwin,

325 B.R. 328, 330 (Bankr. M.D. Fla. 2005); see §§ 55.501-.509, Fla. Stat. (2012).

The Act creates an alternative simplified procedure for domesticating foreign


                                          -4-
judgments. N.Y. State Comm’r of Taxation & Fin. v. Hayward, 902 So. 2d 309,

310 (Fla. 4th DCA 2005). FEFJA gives Florida courts a procedure by which “out-

of-state foreign judgments will be given full faith and credit.” Hess, 164 So. 3d at

20; see § 55.502(1) Fla. Stat. (“As used in ss. 55.501-55.509, the term ‘foreign

judgment’ means any judgment, decree, or order of a court of any other state or of

the United States if such judgment, decree, or order is entitled to full faith and

credit in this state.”).

        FEFJA was intended to provide an efficient method of enforcing foreign

judgments without undue cost and difficulty associated with filing a new, separate

action to domesticate a foreign judgement. Pratt v. Equity Bank, N.A., 124 So. 3d
313, 315-16 (Fla. 5th DCA 2013) (quoting Archbold Health Services, Inc. v.

Future Tech Bus. Sys., Inc., 659 So. 2d 1204, 1206 (Fla. 3d DCA 1995)). Before

Florida’s adoption of FEFJA in 1984, creditors seeking creation of a valid lien had

to file an action to domesticate the judgment and record the judgment in Florida.

Michael v. Valley Trucking Co., 832 So. 2d 213, 215 (Fla. 4th DCA 2002). A

foreign judgment domesticated under FEFJA has the same effect as a Florida

judgment and is subject to the same legal and equitable defenses and rules of

procedure. Desert Palace, Inc. v. Wiley, 145 So. 3d 946, 947 (Fla. 1st DCA 2014).

       FEFJA provides the following:




                                         -5-
              55.501 Florida Enforcement of Foreign Judgments Act;
      short title.—Sections 55.501-55.509 may be cited as the “Florida
      Enforcement of Foreign Judgments Act.”
              55.502 Construction of act.—
              (1) As used in ss. 55.501-55.509, the term “foreign judgment”
      means any judgment, decree, or order of a court of any other state or
      of the United States if such judgment, decree, or order is entitled to
      full faith and credit in this state.
              (2) This act shall not be construed to impair the right of a
      judgment creditor to bring an action to enforce his or her judgment
      instead of proceeding under this act.
              (3) This act shall be interpreted and construed to effectuate its
      general purpose to make uniform the law with respect to the subject of
      this act among states enacting it.
              (4) Nothing contained in this act shall be construed to alter,
      modify, or extend the limitation period applicable for the enforcement
      of foreign judgments.
              55.503 Recording and status of foreign judgments; fees.—
              (1) A copy of any foreign judgment certified in accordance
      with the laws of the United States or of this state may be recorded in
      the office of the clerk of the circuit court of any county. The clerk
      shall file, record, and index the foreign judgment in the same manner
      as a judgment of a circuit or county court of this state. A judgment so
      recorded shall have the same effect and shall be subject to the same
      rules of civil procedure, legal and equitable defenses, and proceedings
      for reopening, vacating, or staying judgments, and it may be enforced,
      released, or satisfied, as a judgment of a circuit or county court of this
      state.

§§55.501-55.503(1), Fla. Stat. (emphasis added). Section 55.502(4) is a non-

uniform provision added by the Florida Legislature, and no other state’s version of

the Act contains this provision. This Court has only discussed FEFJA in one case,




                                        -6-
where we briefly acknowledged both section 55.503(1) and section 55.502(4). See

Nadd v. Le Credit Lyonnais, S.A., 804 So. 2d 1226, 1229 n.7 (Fla. 2001).

      Patrick argues that the limitations period applicable to the enforcement of a

foreign judgment recorded under FEFJA is the limitations period applicable in the

state where the judgment was originally rendered under section 55.502(4). We

cannot agree. With respect to the statute of limitations question here, FEFJA does

not contain its own statute of limitations. We conclude, as did the Second District,

that “as worded, section 55.502(4) applies to Florida’s five-year statute of

limitations applicable to actions to enforce a foreign judgment referenced in

subsection (2) of the same section, not the varied statutes of limitation in states

around the country.” Hess, 164 So. 3d at 22. Accordingly, we turn to Florida’s

general statutory provisions to determine a limitations period.

      Section 95.11, Florida Statutes (2012), provides the following statute of

limitations:

             Actions other than for recovery of real property shall be
      commenced as follows:
             (1) WITHIN TWENTY YEARS.—An action on a judgment or
      decree of a court of record in this state.
             (2) WITHIN FIVE YEARS.—
             (a) An action on a judgment or decree of any court, not of
      record, of this state or any court of the United States, any other state
      or territory in the United States, or a foreign country.




                                         -7-
Enforcement of judgments within the state must be conducted within “the time

constraints of section 95.11,” Florida Statutes. Nadd, 804 So. 2d at 1232.

      Patrick alternatively argues that the limitations period applicable to the

enforcement of a foreign judgment recorded under FEFJA is five years under

section 95.11(2)(a). We disagree. We do not believe the Legislature intended to

subject a foreign judgment recorded under FEFJA to the enforcement limitations

set forth in section 95.11(2)(a) because, once recorded pursuant to the act, a

foreign judgment is treated as a Florida judgment. Nadd, 804 So. 2d at 1229 n.7;

see § 55.503(1), Fla. Stat.

      The language of FEFJA, when read in pari materia with section 95.11(1),

demonstrates that the Legislature intended to apply the twenty-year limitations

period contained in section 95.11(1) to the enforcement of a foreign judgment after

its recording and domestication under FEFJA. FEFJA specifically requires that

after a foreign judgment is recorded under the Act, it “shall have the same effect

and shall be subject to the same rules of civil procedure, legal and equitable

defenses, and proceedings for reopening, vacating, or staying judgments, and it

may be enforced, released, or satisfied, as a judgment of a circuit or county court

of this state.” § 55.503(1), Fla. Stat. Therefore, we hold that the twenty-year

statute of limitations found in section 95.11(1) applies to the enforcement of a

foreign judgment after it is recorded under FEFJA. This interpretation gives full


                                        -8-
effect to the legislative intent to treat a foreign judgment recorded under FEFJA as

a judgment of this state by subjecting it to the same enforcement limitations

applicable to domestic judgments. See § 55.503(1), Fla. Stat.; Nadd, 804 So. 2d at

1229 n.7.2

      Moreover, this interpretation is consistent with this Court’s reasoning in

Nadd. In Nadd, this Court addressed the statute of limitations applicable to a

foreign judgment under Florida’s codification of the Uniform Foreign Money

Judgment Recognition Act (UFMJRA)—a similar uniform law—and explained

that “[s]ection 95.11(1) provides that an action to enforce a judgment of a court of

record of this state must be commenced within twenty years.” Nadd, 804 So. 2d at

1232. This Court held that the twenty-year statute of limitations applies to actions

brought to enforce a judgment once it has become domesticated under the Uniform

Foreign Money Judgment Recognition Act. Id. at 1233. Similarly, once a

judgment is recorded and domesticated under FEFJA, it is treated as a judgment of

this state and thus subject to the twenty-year limitations period contained in section

95.11(1).

                                  CONCLUSION




       2. The Second District in Hess also determined the limitations period begins
to run when the judgment is rendered in the foreign jurisdiction. We do not
address this issue as it is not necessary for a resolution of this case.


                                        -9-
      The Second District’s decision in Hess expressly and directly conflicts with

the Fifth District’s decision in Haigh and the Fourth District’s decision in Friona

on the same question of law. Hess correctly concluded that the twenty-year

limitations period contained in section 95.11(1) applies to the enforcement of a

foreign judgment after it is domesticated under FEFJA. In contrast, Haigh

erroneously concluded that a foreign judgment domesticated under FEFJA is

subject to the limitations period in the jurisdiction in which the judgment was

originally rendered because the proceedings under FEFJA are derivative of the

original judgment. Haigh, 940 So. 2d at 1234. Friona erroneously concluded that

“[o]nce domesticated [under FEFJA], a foreign judgment will be effective for a

period no longer than the original forum’s statute of limitations or twenty years,

whichever comes first.” Friona, 902 So. 2d at 866.

      For the reasons stated above, we approve the decision of the Second District

and disapprove Haigh and Friona.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, and QUINCE, JJ., concur.
CANADY, J., dissents with an opinion, in which POLSTON, J., concurs.
LAWSON, J., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.




                                        - 10 -
CANADY, J., dissenting.

      Because I conclude that the decision of the Second District in Hess v.

Patrick, 164 So. 3d 19 (Fla. 2d DCA 2015), does not expressly and directly

conflict with the decision of the Fifth District in Haigh v. Planning Board, 940 So.
2d 1230 (Fla. 5th DCA 2006), or the decision of the Fourth District in New York

State Commissioner of Taxation & Finance v. Friona, 902 So. 2d 864 (Fla. 4th

DCA 2005), I would dismiss this case for lack of jurisdiction under article V,

section 3(b)(3) of the Florida Constitution.

      In Hess, the Second District addressed the statute of limitations applicable to

the enforcement of a foreign judgment after it is recorded under FEFJA and held

that “by domesticating the Arizona judgment under FEFJA, Florida’s twenty-year

statute of limitations [contained in section 95.11(1)] applie[d] and beg[an] to run

from the date of the Arizona judgment.” Hess, 164 So. 3d at 22 (emphasis

omitted). In contrast, the Fifth District in Haigh addressed the statute of limitations

applicable to a common law action upon a foreign judgment. Haigh held that the

underlying suit was a common law “action upon a foreign judgment” rather than a

proceeding to record and enforce a foreign judgment under FEFJA, and thus time-

barred under section 95.11(2)(a). Haigh, 940 So. 2d at 1234. The rule of law

announced in Hess addresses the limitations period for enforcing a foreign

judgment domesticated under FEFJA while the rule of law announced in Haigh


                                        - 11 -
addresses the limitations period for filing an action upon a foreign judgment.

Haigh thus provides no basis for the Court to exercise conflict jurisdiction over

Hess.

        In dicta, Haigh commented that under FEFJA, “proceedings to enforce a

foreign judgment are derivative of the original judgment and are therefore subject

to the limitations period in the jurisdiction where the judgment was originally

rendered.” Id. Such comments do not establish binding legal precedent3 and

therefore do not create conflict. See Ansin v. Thurston, 101 So. 2d 808, 811 (Fla.

1958) (“A limitation of review to decisions in ‘direct conflict’ clearly evinces a

concern with decisions as precedents as opposed to adjudications of the rights of

particular litigants.”); see also Ciongoli v. State, 337 So. 2d 780, 781-82 (Fla.

1976) (review discharged where “the conflicting language is mere obiter dicta”).

        Moreover, Hess does not expressly and directly conflict with Friona. As

explained previously, Hess addressed the statute of limitations applicable to the

enforcement of a foreign judgment after it is recorded under FEFJA, and the

Second District held that Florida’s twenty-year statute of limitations applied to a




       3. See State ex rel. Biscayne Kennel Club v. Bd. of Bus. Regulation, 276
So. 2d 823, 826 (Fla. 1973) (“The statement of the District Court of Appeal in its
opinion . . . was not essential to the decision of that court and is without force as
precedent.”); Pell v. State, 122 So. 110, 112 (Fla. 1929) (explaining that “mere
obiter dictum [is] without force as a precedent”).


                                        - 12 -
foreign judgment domesticated under FEFJA. Hess, 164 So. 3d at 22. In contrast,

the Fourth District in Friona addressed the statute of limitations applicable for

recording a foreign judgment under FEFJA and held that “[s]ince the time period

to enforce the tax warrant under New York law had not expired, NYS should have

been permitted to domesticate the judgment [under FEFJA] in this state.” Friona,
902 So. 2d at 867. The rule of law announced in Hess addresses the limitations

period for enforcing a foreign judgment domesticated under FEFJA, while the rule

of law announced in Friona addresses the limitations period for domesticating a

foreign judgment under FEFJA. There is no express and direct conflict with Hess.

      In dicta, Friona commented that “[o]nce domesticated [under FEFJA], a

foreign judgment will be effective for a period no longer than the original forum’s

statute of limitations or twenty years, whichever comes first.” Id. at 866.

However, such comments do not establish binding legal precedent and therefore do

not create conflict.

      This Court lacks jurisdiction under the Florida Constitution to review Hess.

I therefore dissent.

POLSTON, J., concurs.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Second District - Case No. 2D13-3355

      (Lee County)

                                        - 13 -
Robert L. Donald of Law Office of Robert L. Donald, Fort Myers, Florida,

      for Petitioner

Elisa Stehl Worthington of Elisa S. Worthington, P.A., Pineland, Florida,

      for Respondents




                                      - 14 -